Citation Nr: 1710577	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  14-43 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for respiratory disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service in the United States Navy from July 1959 to September 1969.  

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran originally requested a hearing before the Board in his December 2014 substantive appeal, but he later withdrew this request in March 2015.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed to have pulmonary interstitial fibrosis as well as chronic obstructive pulmonary disease.  

2.  The Veteran's pulmonary interstitial fibrosis is not associated with asbestos exposure in service.    

3.  The Veteran's chronic obstructive pulmonary disease is not shown to be related to service.  

CONCLUSIONS OF LAW

1.  Pulmonary interstitial fibrosis was not incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Chronic obstructive pulmonary disease was not incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has certain notice and assistance obligations owed claimants for benefits as set out in 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, letters sent to the Veteran in August 2012 and September 2012 by the RO advised him of the evidence necessary to substantiate his service connection claim, his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines disability ratings and effective dates.  These notices were provided prior to the unfavorable rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Based upon the foregoing, VA has fulfilled its duty to notify.  

Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his claim.  VA examinations were conducted in August 2012 and November 2014.  In terms of evaluating the Veteran's claim, the Board finds that the examination reports of record are adequate in relationship to the Veteran's respiratory disorder claim to the extent that they are based upon consideration of the Veteran's prior medical history and examinations; describe the Veteran's symptomatology and the examiners' opinions in sufficient detail such that the Board's evaluation is a fully informed one; and contain reasoned explanations.  

Based upon the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Service connection for a respiratory disorder 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38. U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This contemplates any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38. U.S.C.A. § 11102; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163 (Fed Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The evidence includes an August 2004, document from a private physician, Dr. Richard Tannen, in which he states "assuming adequate exposure to asbestos in intensity and duration, [the Veteran] has Asbestosis on the basis of chest radiographic findings of bilateral interstitial fibrosis, crepitant rales on physical examination, and a decreased Diffusion Capacity by Pulmonary Function Studies."  

The evidence also includes a January 2006 letter from another private physician who reviewed chest x-rays of the Veteran, and considered them to show pulmonary  interstitial markings that in a setting of appropriate occupational exposure, would be consistent with asbestosis.  

The Veteran was examined for VA purposes in connection with his claim in August 2012.  At that time, the examiner determined the Veteran had COPD and interstitial fibrosis.  There was no indication in this record or any other that COPD was thought to be related to asbestos exposure or to service.  This examiner did consider the interstitial fibrosis to have been caused by asbestos exposure, but expressed the view that it was unlikely due to in-service asbestos exposure.  This was because the examiner considered the Veteran's military occupation as a cook to have a minimal probability of asbestos exposure, whereas post service, the Veteran worked 3 years as an assemblyman for a motor company and 2 years as an oil and gas well "roughneck." These occupations would have exposed the Veteran to asbestos through brakes, insulation, drilling mud additives, and compression packaging.  

[In this regard M21-1, Part IV, Subpart ii, Chapter 1,Section I contains a table setting out the probability of asbestos exposure for various military Job Titles.  It lists the Veteran's, Commissaryman, as "Minimal."  Other examples include Construction man as "Probable" and Fireman as "Highly Probable."] 

Another examination was conducted for VA purposes in October 2014.  This examiner concluded that Veteran's diagnosis was COPD, which was not considered related to service.  Addressing the asbestos exposure related diagnoses in the record, the examiner noted the conditional nature of the conclusions expressed in the documents from the private physicians from 2004 and 2006, that the Veteran's chest x-rays were normal at service separation, and that CT scans from 2013, while reflecting many changes in the lungs, did not reveal asbestos related changes.  Thus, he concluded the Veteran did not have an asbestos related respiratory disability.   

This record does not support conclusion that the Veteran has a respiratory disability that was incurred in service.  The diagnoses entered in the early 2000's were obviously conditional diagnoses that turned on there being an unstated level of asbestos exposure, which plainly leaves open the possibility that the findings could have as well supported other diagnoses, none of which was suggested to be related to service.  This is not persuasive evidence of a nexus with service.  Thereafter, the medical conclusions were either the Veteran did not have an asbestos related respiratory disability, and the respiratory disability he did have was not related to service (the 2014 examiner), or if he did have an asbestos related respiratory disability, (the 2012 examiner), the asbestos exposure occurred post service.  The 2012 examiner also gave no indication he considered the Veteran's COPD to be due to service.  This does not present an equal balance of evidence on the question of whether the Veteran has a respiratory disability that was incurred in service.  Rather, the greater weight of the evidence is against that conclusion.  

For his part, the Veteran has not shown any competence to identify the cause of his respiratory disability, and therefore, any contention in that regard is not probative.  

ORDER

Service connection for a respiratory disability, including pulmonary interstitial fibrosis, and chronic obstructive pulmonary disease is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


